Grant, J.
(after stating the facts), l. There was an implied, warranty that the fountain was suitable for the purpose for which it was bought. Walter A. Wood Mowing & Reaping Machine Co. v. Gaertner, 55 Mich. 455 (21 N. W. 885); Little v. G. E. Van Syckle & Co., 115 Mich. 480 (73 N. W. 554); Blodget v. Detroit Safe Co., 76 Mich. 538 (43 N. W. 451). Evidence of a verbal ■warranty, such as would be implied by the contract itself, did not change the terms of the written instrument, and it was not error to admit it.
2. One Hutty put up the fountain, and was allowed to testify what, in his judgment, was the trouble with it. This was objected to upon the ground that witness was not shown to be qualified. Witness had testified that he had been in the soda-fountain business 20 years, and was acquainted with them, — with setting them up, and with their method of working. This was sufficient to justify the admission of the testimony.
3. Several errors are assigned upon the charge of the court and the refusal to give some of plaintiff’s requests. We find no error in the rulings. The charge contained a clear, concise, and correct statement of the law governing the case, which it is unnecessary here to repeat. It is familiar to the profession.
Judgment affirmed.
The other Justices concurred.